DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

Claims 1 and 10, please remove “service” in “the public cloud storage service” and replace with “the public cloud storage system.”

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:



Regarding claim 1 “A network comprising: 
a public cloud storage system communicatively connected to a first private data center; 
an end-user communicatively connected to the second private data center; 
a data object retained in the first private data center; 
location information about the data object retained in the public cloud storage system, the location information accessible by but not located in either the first or the second private data centers; and 
a communication link between the first private data center and the second private data center over which the data object is configured to be transferred from the first private data center to the second private data center, the data object never passes through the public cloud storage system.”

Regarding claim 10 “A method comprising: 
entering a storage network via a second private data center, the storage network includes a first private data center, a second private data center, and a public cloud storage system, the data centers and the public cloud storage system independent from one another; 
requesting a data object from the second private data center; 

before the receiving step, the second private data center locating the data object in a first private data center from location information about the data object retained in the public cloud storage system, the location information not retained in either the first private data center or the second private data center, the data object not retained in either the public cloud storage system or the second private data center; and 
after the locating step, transferring the data object from the first private data center to the second private data center over a data path that does not pass through the public cloud storage system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/Backhean Tiv/Primary Examiner, Art Unit 2459